DETAILED ACTION
In the Non-Final Rejection mailed 6/25/2021: Claims 1-20 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 11/24/2021 has been entered: Claims 1-20 are active.
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Drawings
The drawings were received on 11/24/2021. These drawings are acceptable.
Claim Objections
Claims 2, 5, 10, 14, 18, and 19 are objected to because of the following informalities:
Regarding claim 2, the word “includes” in line 2 should say “including”.
Regarding claims 5 and 14, the word “or” in line 2 should say “and”.
Regarding claim 10, the word “an” in line 4 should be deleted and “a firearm actuation cycle” in line 7 should say “the firearm actuation cycle”.
Regarding claim 18, the word “deflector” in line 8 should say “deflectors” and the phrase “deflector is” in line 10 should say “deflectors are”.
Regarding claim 19, the phrase “constructed of a at least one of a plastic or resin material” in line 2 should say “constructed of at least one of a plastic and a resin material”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5 are rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: the structural cooperative relationship between the previously claimed components of the firearm upper receiver and the hardened anodized coating, the magnesium oxide layer, the one or more hardening agents, and the topcoat surface treatment. As claimed, it is unclear where the hardened anodizing coating, magnesium oxide layer, hardening agents, and topcoat surface treatment are with respect to the previously claimed magnesium alloy housing, bolt carrier group, indexing notch, and indexing pin or indexing pin sheath. For examination, it was assumed that the magnesium alloy housing comprises the hardened anodized coating, the magnesium oxide layer, the one or more hardening agents, and the topcoat surface treatment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419), herein referenced ‘Conant’ and further in view of Tashjian (US 2005/0229463), herein referenced ‘Tashjian’.
Regarding claim 1, Conant discloses a firearm (100) upper receiver (104; col. 3 lines 62-67), comprising: 
a magnesium alloy housing (Figs. 1-4 and 11; col. 4 lines 7-11) defining an upper receiver cavity (202) having an interior surface (Fig. 2) shaped and sized to enable actuation of a bolt carrier group (502, 506, 510; Fig. 5; col. 6 lines 49-60) therein during a firearm actuation cycle, at least a portion of the interior surface configured to slow operational wear of the interior surface generated by heat, pressure and frictional forces during the firearm actuation cycle (col. 9 lines 11-13).
Conant also discloses wherein the magnesium alloy housing defines an indexing pin (302; col. 5 lines 35-39) defining a planar surface (Figs. 3-4) configured to increase a surface area contact with an indexing notch (210; col. 5 lines 15-21), but does not expressly teach wherein the magnesium alloy housing defines the indexing notch.
Tashjian teaches a firearm assembly (100) comprising a barrel (110) and a receiver (120), wherein the barrel has an indexing pin (750) and the receiver has an indexing notch (125), the indexing pin configured to be received within the indexing notch (par. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the position of the indexing notch and the indexing pin of Conant so that the indexing notch is on the receiver housing as taught by Tashjian since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Conant does not expressly teach wherein the functional life of the magnesium alloy housing is at least 500 actuation cycles of the firearm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the functional life of the magnesium alloy housing of Conant to be at least 500 actuation cycles of the firearm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, the modified Conant discloses a brass deflector (418).
Regarding claim 7, the modified Conant discloses wherein the brass deflector is removable relative to the magnesium alloy housing within a deflector channel defined by the magnesium alloy housing (deflector 418 is positioned on to receiver 104 via a fastener extending through deflector 418 and into a hole in receiver 104 as shown in Fig. 4).
Regarding claim 8, the modified Conant discloses wherein the brass deflector includes a deflecting surface configured to impart directional control on brass ejected from the magnesium alloy housing during the firearm actuation cycle (Fig. 4).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) in view of Tashjian (US 2005/0229463) as applied to claim 1 above, and further in view of the Science Direct Non-Patent Literature (NPL), herein referenced ‘Science Direct’.
Regarding claims 2-3, the modified Conant discloses wherein the magnesium alloy housing comprises a hardened anodized coating (col. 9 lines 11-13), but does not expressly teach wherein the hardened anodized coating includes a magnesium-oxide layer with one or more hardening agents embedded therein.
Science Direct teaches that anodizing is one of the most widely used surface treatments for magnesium and its alloys (abstract; first sentence; page 1), wherein magnesium alloys subjected to anodizing surface treatments form an aluminum oxide coating thereon (page 6), and wherein adding aluminum nitrate to the content of the anodizing electrolyte produces an anodic film mainly composed of magnesium oxide but also containing aluminum oxide (page 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the anodized coating of the modified Conant to include a magnesium-oxide layer with one or more hardening agents embedded therein in order to enhance the properties of the anodized coating (Science Direct; pages 13-14). 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) in view of Tashjian (US 2005/0229463) and the Science Direct Non-Patent Literature as applied to claim 2 above, and further in view of G. C. Sullivan (US 2850828), herein ‘Sullivan’.
Regarding claims 4-5, the modified Conant does not expressly teach discloses wherein the hardened anodized coating is treated with a topcoat surface treatment comprising at least one of an electrophoretic paint and a lubricity enhancing agent.
Sullivan teaches a firearm component (col. 1 lines 15-18; Fig. 9) comprising an alloy containing magnesium (col. 2 lines 7-30) that has been anodized (col. 2 lines 40-48) such that the component includes a hard coating (15; Fig. 9) and a lubricant film (40; Fig. 9), wherein the lubricant film is molybdenum disulfide (col. 6 lines 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the anodized coating of the modified Conant to be treated with a topcoat surface treatment comprising a lubricity enhancing agent as taught by Sullivan in order to take advantage of the low frictional properties thereof to provide a surface having a long life (Sullivan; col. 6 lines 46-49).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) in view of Tashjian (US 2005/0229463) as applied to claim 1 above, and further in view of Martini (US 2020/0256636), herein referenced ‘Martini’.
Regarding claim 9, the modified Conant does not expressly teach a quick release ejection port dust cover.
Martini teaches a firearm (10) comprising an upper receiver housing (40) constructed of a magnesium material (par. 14; claim 7), wherein the upper receiver housing includes a shell deflector (110) as well as an ejection port dust cover (claim 3; par. 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper receiver of the modified Conant with a dust cover as taught by Martini in order to shield and/or seal the ejection port, inhibiting contaminants such as sand, dirt, or other debris from entering the firearm (Martini; par. 126 lines 4-6).
Claims 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419).
Regarding claim 10, Conant discloses a method of making a firearm (100) upper receiver (104; col. 3 lines 62-67), comprising:
machining a magnesium alloy housing (Figs. 1-4 and 11; col. 4 lines 7-11) defining an upper receiver cavity (202) having an interior surface (Fig. 2) shaped and sized to enable actuation of a bolt carrier group (502, 506, 510; Fig. 5; col. 6 lines 49-60) therein during a firearm actuation cycle; and
applying a hardened anodized coating to at least a portion of the interior surface of the upper receiver cavity to slow operational wear of the interior surface generated by heat, pressure and frictional forces during the firearm actuation cycle (col. 9 lines 11-13).
Conant does not expressly teach wherein the functional life of the magnesium alloy housing is at least 500 actuation cycles of the firearm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the functional life of the magnesium alloy housing of Conant to be at least 500 actuation cycles of the firearm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, the modified Conant discloses a brass deflector (418).
Regarding claim 16, the modified Conant discloses wherein the brass deflector is positionable relative to the magnesium alloy housing within a deflector channel defined by the magnesium alloy housing (deflector 418 is positioned on to receiver 104 via a fastener extending through deflector 418 and into a hole in receiver 104 as shown in Fig. 4).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) as applied to claim 10 above, and further in view of the Science Direct Non-Patent Literature.
Regarding claims 11-12, the modified Conant does not expressly teach wherein the hardened anodized coating includes a magnesium-oxide layer with one or more hardening agents embedded therein.
Science Direct teaches that anodizing is one of the most widely used surface treatments for magnesium and its alloys (abstract; first sentence; page 1), wherein magnesium alloys subjected to anodizing surface treatments form an aluminum oxide coating thereon (page 6), and wherein adding aluminum nitrate to the content of the anodizing electrolyte produces an anodic film mainly composed of magnesium oxide but also containing aluminum oxide (page 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the anodized coating of the modified Conant to include a magnesium-oxide layer with one or more hardening agents embedded therein in order to enhance the properties of the anodized coating (Science Direct; pages 13-14).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) as applied to claim 10 above, and further in view of G. C. Sullivan (US 2850828).
Regarding claims 13-14, the modified Conant does not expressly teach discloses wherein the hardened anodized coating is treated with a topcoat surface treatment comprising at least one of an electrophoretic paint and a lubricity enhancing agent.
Sullivan teaches a firearm component (col. 1 lines 15-18; Fig. 9) comprising an alloy containing magnesium (col. 2 lines 7-30) that has been anodized (col. 2 lines 40-48) such that the component includes a hard coating (15; Fig. 9) and a lubricant film (40; Fig. 9), wherein the lubricant film is molybdenum disulfide (col. 6 lines 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the anodized coating of the modified Conant to be treated with a topcoat surface treatment comprising a lubricity enhancing agent as taught by Sullivan in order to take advantage of the low frictional properties thereof to provide a surface having a long life (Sullivan; col. 6 lines 46-49).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) as applied to claim 10 above, and further in view of Martini (US 2020/0256636).
Regarding claim 17, the modified Conant does not expressly teach a quick release ejection port dust cover.
Martini teaches a firearm (10) comprising an upper receiver housing (40) constructed of a magnesium material (par. 14; claim 7), wherein the upper receiver housing includes a shell deflector (110) as well as an ejection port dust cover (claim 3; par. 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper receiver of the modified Conant with a dust cover as taught by Martini in order to shield and/or seal the ejection port, inhibiting contaminants such as sand, dirt, or other debris from entering the firearm (Martini; par. 126 lines 4-6).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) and further in view of Kincel et al. (US 9470472), herein referenced ‘Kincel’.
Regarding claim 18, Conant discloses a firearm (100) upper receiver kit (104; col. 3 lines 62-67), comprising: 
a magnesium alloy housing (Figs. 1-4 and 11; col. 4 lines 7-11) defining an upper receiver cavity (202) having an interior surface (Fig. 2) configured to slow operational wear of the interior surface generated by heat, pressure and frictional forces during a firearm actuation cycle (col. 9 lines 11-13); and
one or more brass deflectors (418) including a deflecting surface configured to impart directional control on brass ejected from the magnesium alloy housing during the firearm actuation cycle (Fig. 4). 
Conant also discloses wherein the one or more brass deflectors is positionable within a deflector channel defined by the magnesium alloy housing (deflector 418 is positioned on to receiver 104 via a fastener extending through deflector 418 and into a hole in receiver 104 as shown in Fig. 4), but does not expressly teach wherein the one or more brass deflectors is slidably positionable within the deflector channel. 
Kincel teaches a firearm upper receiver (10A) comprising a deflector channel (13B) with grooves (14) into which peripheral attachments including a brass deflector (21B) may be slidably positioned (Figs. 2-3; par. 4 lines 29-35; col. 5 lines 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more brass deflectors of Conant to be slidably positionable within the deflector channel as taught by Kincel in order to easily tailor the firearm to the specific needs of the user (Kincel; col. 5 lines 18-19).
Conant does not expressly teach wherein the functional life of the magnesium alloy housing is at least 500 actuation cycles of the firearm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the functional life of the magnesium alloy housing of Conant to be at least 500 actuation cycles of the firearm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, the modified Conant discloses wherein the brass deflector is fixed in position relative to the magnesium alloy housing within the deflector channel via a set screw (deflector 418 is positioned on to receiver 104 via a fastener extending through deflector 418 and into a hole in receiver 104 as shown in Fig. 4).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) in view of Kincel et al. (US 9470472) as applied to claim 18 above, and further in view of Hayes (US 9791227), herein referenced ‘Hayes’.
Regarding claim 19, the modified Conant does not expressly teach wherein the brass deflector is constructed of at least one of a plastic and a resin material. 
Hayes teaches a brass deflector (200; col. 5 lines 50-53) attachable to a firearm (Fig. 2) constructed of at least one of a plastic and a resin material (col. 5 lines 54-60), “to effect dampening and/or modification of a spent casing’s trajectory as the spent casing is ejected after being fired from the firearm” (col. 5 lines 62-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the brass deflector of Conant to be constructed of at least one of a plastic and a resin material as taught by Hayes “to effect dampening and/or modification of a spent casing’s trajectory as the spent casing is ejected after being fired from the firearm” (Hayes; col. 5 lines 62-64) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for an intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641